Exhibit 10.5

 

November 8, 2019

 

BM AH Holdings, LLC

BlueMountain Foinaven Master Fund L.P.

BMSB L.P.

BlueMountain Fursan Fund L.P.

BlueMountain Summit Opportunities Fund II (US) L.P.

 

c/o BlueMountain Capital Management, LLC

280 Park Avenue — 12th Floor

New York, NY

Attn: General Counsel

Email: legalnotices@bmcm.com

 

Ladies and Gentlemen:

 

Reference is hereby made to (i) that certain Agreement and Plan of Merger, dated
as of July 8, 2019 (the “Merger Agreement”), by and among AdaptHealth Holdings
LLC, a Delaware limited liability company (the “Company”), DFB Healthcare
Acquisitions Corp., a Delaware corporation (“Pubco”), Access Point
Medical, Inc., a Delaware corporation (the “A Blocker”), Clifton Bay Offshore
Investments L.P., a British Virgin Islands limited partnership (the “A Blocker
Seller”), BlueMountain Foinaven Master Fund L.P., a Cayman Islands exempted
limited partnership, BMSB L.P., a Delaware limited partnership, BlueMountain
Fursan Fund L.P., a Cayman Islands exempted limited partnership (collectively,
the “BM Blocker Sellers” and, together with the A Blocker Seller, the “Blocker
Sellers”), BM AH Holdings, LLC, a Delaware limited liability company (the “BM
Blocker” and together with the A Blocker, the “Blockers”), DFB Merger Sub LLC, a
Delaware limited liability company (“Merger Sub”), and AH Representative LLC, as
the Company Unitholders’ Representative (the “Company Unitholders’
Representative”) and (ii) the BM Redemption Notes (as such term is defined in
the Merger Agreement) and the BM Replacement Notes (as such term is defined in
the Merger Agreement), collectively, the “BM Notes”).  Capitalized terms used
but not otherwise defined herein shall have the meaning set forth in the BM
Notes.

 

1.              Pubco Board Seat

 

i.                  During the period commencing upon the date hereof and ending
on the Board Right Termination Date, the Purchasers (or their permitted
transferees) holding a majority of the outstanding principal amount under the BM
Notes (the “Noteholder Majority”) shall have the option and right, exercisable
by delivering a written notice of such designation to the Company, to designate
and nominate for election one (1) person (the “Board Designee”) to serve on the
board of directors of Pubco (the “Board”), and the Company and Pubco, whether
acting through the Board, any applicable committee of the Board or otherwise,

 

--------------------------------------------------------------------------------



 

shall take all actions within its control that are necessary or advisable to
effect the foregoing, including, without limitation, by taking any or all of the
following actions as necessary: (i) causing one or more incumbent directors
serving on the Board to resign; (ii) expanding the size of the Board;
(iii) appointing such Board Designee to any vacant or newly-created director
position; (iv) including the Board Designee in the slate of director nominees
recommended to Pubco’s stockholders for election to the Board or (v) including
the Board Designee in the proxy statement prepared by Pubco in connection with
the solicitation of proxies for any meeting of Pubco stockholders called with
respect to the election of members of the Board at which the election of the
Board Designee is to be considered, and at every adjournment or postponement
thereof, and on every action or approval by written consent of the Board with
respect to the election of members of the Board; provided, however; that such
Board Designee shall (x) not be prohibited from serving as a director pursuant
to any rule or regulation of the Securities and Exchange Commission or any
national securities exchange on which Pubco’s equity interests are listed or
admitted to trading, and (y) not be an employee or director of any competitor to
the Company or Pubco.  The Purchasers agree upon the Company’s or Pubco’s
request, to timely provide Pubco with accurate and complete information relating
to the Board Designee as may be required to be disclosed by Pubco under the
Exchange Act and the rules and regulations promulgated thereunder. The initial
Board Designee is Dale Wolf. Prior to the Board Right Termination Date, the
Board Designee may be removed or replaced by the Noteholder Majority at any
time, and any vacancy occurring by reason the death, disability, resignation,
removal for cause or other cessation of a person serving as Board Designee,
shall be filled solely by the Noteholder Majority.  Any action by the Noteholder
Majority to designate, remove or replace a Board Designee shall be evidenced in
writing furnished to the Board, shall include a statement that the action has
been approved by the Noteholder Majority and shall be executed by or on behalf
of the Noteholder Majority. While serving as a Board Designee, a Board Designee
shall be entitled to vote on any matter on which independent members of the
Board are entitled to vote on (unless prohibited by the rules and regulations of
the Securities and Exchange Commission or applicable national securities
exchange). Notwithstanding any rights to be granted or provided to the Board
Designee hereunder, the Board may exclude the Board Designee from access to any
Board or committee materials or information or meeting or portion thereof or
written consent if the Board determines, in good faith, including the Board
Designee in discussions relating to such determination (but not requiring the
affirmative vote of such Board Designee), that such access would reasonably be
expected to result in a conflict of interest with the Pubco or the Company
(other than a conflict of interest with respect to the Noteholder’s ownership
interest in Pubco or the Company); provided, that such exclusion shall be
limited to the portion of the Board or committee material or information and/or
meeting or written consent that is the basis for such exclusion and shall not
extend to any portion of the Board or committee material and/or meeting that
does not involve or pertain to such exclusion. Subject to the immediately
preceding sentence, the Board Designee will receive the same information
provided to other similarly situated (i.e., independent, non-affiliate) members
of the Board, at the same time as such information is provided to other
similarly situated members of the Board, including without limitation monthly
information packages, and will receive copies of all written materials and other
information given to members of any committee of the Board.

 

2

--------------------------------------------------------------------------------



 

The option and right to appoint a Board Designee granted to the Purchasers
hereunder may not be transferred or assigned directly or indirectly whether by
contract, merger, operation of law or otherwise, without the prior written
consent of the Company.

 

ii.             Pubco will reimburse the Board Designee for all reasonable and
documented expenses incurred in connection with the Board Designee’s
participation in meetings of the Board or any committee of the Board, including,
without limitation, all reasonable and documented travel, lodging and meal
expenses, in each case to the same extent as Pubco reimburses any other
non-executive member of the Board for such expenses.

 

iii.          Pubco shall maintain in effect at all times directors’ and
officers’ indemnity insurance covering the Board Designee to the same extent and
on the same terms as any directors’ and officers’ indemnity insurance maintained
by the Pubco with respect to the other non-executive members of the Board.  Any
directors’ and officers’ indemnity insurance shall be primary to any insurance
coverage for the Board Designee maintained by any other person.  Prior to the
Board Right Termination Date, Pubco shall not amend or alter any right to
indemnification, exculpation or the advancement of expenses covering or
benefiting any Board Designee contained in Pubco’s Amended and Restated
Certificate of Incorporation or Amended and Restated Bylaws as in effect on the
date of the BM Notes without the prior written consent of the Noteholder
Majority, except if such amendment or alteration (A) provides a broader right to
indemnification, exculpation or advancement of expenses than those previously
contained in the Amended and Restated Certificate of Incorporation or Amended
and Restated Bylaws, as applicable, or (B) is required to comply with applicable
law.

 

iv.         Unless otherwise agreed in writing by BlueMountain, subject to
applicable law and applicable stock exchange rules, Pubco shall take all
necessary or advisable action, whether acting through the Board, any applicable
committee of the Board or otherwise, to cause the Board Designee to be appointed
to the Compensation Committee of the Board; provided, that the Board Designee
satisfies all applicable independence requirements, as determined in good faith
by the Board.

 

v.              For the purposes of the BM Notes, the “Board Right Termination
Date” means the date upon which the BM Notes have been paid in full.  For the
avoidance of doubt, upon the Board Right Termination Date (A) the Noteholder
Majority’s rights pursuant to this Section 1 shall expire and terminate
immediately and (B) the Noteholder Majority shall cause any Board Designees to
resign from the Board.

 

vi.           Notwithstanding the foregoing in this Section 1, if the BM Notes
are not paid in full on or prior to the date that is fifteen (15) days following
the Maturity Date, then, until the BM Notes have been paid in full, the number
of Board Designees that the Noteholder Majority shall have the right to
designate hereunder shall be increased to the greater of (x) two (2) and
(y) twenty-five percent (25%) of the number of seats on the Board, rounded down
to the nearest whole number, and the provisions of this Section 1 shall apply
with respect to any such additional Board Designee, mutatis mutandis.

 

3

--------------------------------------------------------------------------------



 

2.              Activities of Pubco.  Prior to the Board Right Termination Date,
Pubco may, in its sole and absolute discretion, from time to time hold or
acquire assets in its own name or otherwise other than through the Company and
its Subsidiaries; provided, that in such event Pubco shall take commercially
reasonable measures to ensure that the economic benefits and burdens of such
assets are otherwise vested in the Company or its Subsidiaries, through
assignment, mortgage, loan or otherwise or, if it is not commercially reasonable
to vest such economic interests in the Company or any of its Subsidiaries, Pubco
shall negotiate in good faith to amend the Surviving Company LLC Agreement (as
such term is defined in the Merger Agreement) to reflect such activities and the
direct ownership of assets by Pubco. Nothing contained herein shall be deemed to
prohibit Pubco from executing any guarantee of indebtedness of the Company or
its Subsidiaries.

 

3.              Miscellaneous.

 

i.                This agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware applicable to contracts
executed in and to be performed in that State.  All actions and proceedings
arising out of or relating to this agreement shall be heard and determined
exclusively in any Delaware Chancery Court, or if such court does not have
subject matter jurisdiction, any court of the United States located in the State
of Delaware.  The parties hereto hereby (a) submit to the exclusive jurisdiction
of the Delaware Chancery Court for the purpose of any Action arising out of or
relating to this agreement brought by any party hereto, and (b) irrevocably
waive, and agree not to assert by way of motion, defense, or otherwise, in any
such Action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this agreement may not be enforced in or by
any of the above-named courts.

 

ii.             Each of the parties hereto hereby waives to the fullest extent
permitted by applicable law any right it may have to a trial by jury with
respect to any litigation directly or indirectly arising out of, under or in
connection with this agreement.  Each of the parties hereto (a) certifies that
no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce that foregoing waiver and (b) acknowledges that it
and the other parties hereto have been induced to enter into this agreement, by,
among other things, the mutual waivers and certifications herein.

 

iii.          This agreement may be executed and delivered (including by
facsimile or portable document format (.pdf) transmission) in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

[Remainder of this page intentionally left blank]

 

4

--------------------------------------------------------------------------------



 

Please evidence your agreement with the foregoing by executing in the space
indicated below.

 

 

 

Very truly yours,

 

 

 

ADAPTHEALTH CORP.

 

 

 

 

 

 

By:

/s/ Luke McGee

 

 

Name: Luke McGee

 

 

Title: Chief Executive Officer

 

 

 

 

 

ADAPTHEALTH HOLDINGS, LLC

 

 

 

 

 

 

By:

/s/ Luke McGee

 

 

Name: Luke McGee

 

 

Title: Chief Executive Officer

 

Agreed and accepted:

 

 

 

BM AH HOLDINGS, LLC

 

 

 

By: BlueMountain Capital Management, LLC,

 

its manager

 

 

 

 

By:

/s/ Richard Thorne

 

Name:

Richard Thorne

 

Title:

Deputy General Counsel, Tax

 

 

 

BLUEMOUNTAIN SUMMIT OPPORTUNITIES

 

FUND II (US) L.P.

 

 

 

By: BlueMountain Capital Management, LLC,

 

its manager

 

 

 

 

By:

/s/ Richard Thorne

 

Name:

Richard Thorne

 

Title:

Deputy General Counsel, Tax

 

 

 

BLUEMOUNTAIN FOINAVEN

 

MASTER FUND L.P.

 

 

--------------------------------------------------------------------------------



 

By: BlueMountain Capital Management, LLC,

 

its investment manager

 

 

 

 

By:

/s/ Richard Thorne

 

Name:

Richard Thorne

 

Title:

Deputy General Counsel, Tax

 

 

 

BMSB L.P.

 

 

 

By: BlueMountain Capital Management, LLC,

 

its manager

 

 

 

 

By:

/s/ Richard Thorne

 

Name:

Richard Thorne

 

Title:

Deputy General Counsel, Tax

 

 

 

 

 

BLUEMOUNTAIN FURSAN FUND L.P.

 

 

 

By: BlueMountain Capital Management, LLC,

 

its manager

 

 

 

 

By:

/s/ Richard Thorne

 

Name:

Richard Thorne

 

Title:

Deputy General Counsel, Tax

 

 

--------------------------------------------------------------------------------